UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2100



EMMETT JOHNSON JAFARI,

                                              Plaintiff - Appellant,

          versus


CITY OF RICHMOND, Municipal Corporation,
Authorized Agents and Representatives Thereof,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-830)


Submitted:   October 20, 1998          Decided:     November 13, 1998


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmett Johnson Jafari, Appellant Pro Se. Beverly Agee Burton, As-
sistant City Attorney, Keith Allen May, CITY ATTORNEY’S OFFICE,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Emmett Jafari appeals the district court’s order

granting summary judgment to the City of Richmond and denying his

own motion for summary judgment in his civil action against the

City of Richmond concerning the City’s termination of his employ-

ment as a security manager. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Jafari v. City of

Richmond, No. CA-97-830 (E.D. Va. June 24, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2